DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 7,668,501) in view of Yamashita (JP 2019-142678).
With respect to claim 1, Murakami et al. (Figs.1 and 18) teaches a peripheral (40) capable of sensing a media count, the peripheral (40) having a body, 
a stopper (21, 81) installed in the body (Col. 12, Lines 23-34), 
a supply tray (11 or 70 and Fig. 18) accommodated within the body, the supply tray which comprises a base (no numerical reference, shown at the bottom line at a pivot point (Figure 20), the frame (13 or 71, Figure 18) elastically and pivotally connected to the base supports media via the pivot point (Figure 20) and presses the media in a direction toward the stopper (81) so that the media contact the stopper and a sensor assembly (93) which includes a sensor (94) mounted on the body and detects a position state of the frame to obtain a sensing signal corresponding to a quantity of the media (Column 12, Lines 48-65).
	However, Murakami et al. does not teach the sensor assembly directly contacts the frame without directly contacting the media upon detecting the position state of the frame.  Yamashita teaches the sensor assembly directly contacts the frame without directly contacting the media upon detecting the position state of the frame (Paragraph 0026 and Figures 2, 4-6).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention as taught by Murakami et al. to provide a sensor assembly directly contacting the frame without directly contacting the media as taught by Yamashita for the purpose of ensuring that a sensor provides a simple structure that does not contact and/or interrupt the media conveyance within the apparatus.
With respect to claim 4, Murakami et al. teaches a rocker arm (9 and Figures Pigs. 18-20) which is rotatably mounted on the body contacts the frame (71) and comprises a trigger structure (94a) correspondingly triggering the one or multiple sensors to generate the sensing signal (Figures 22 and 23A and Column, Lines 14-24).
With respect to claim 8, Murakami et al. teaches the stopper is a roller (21, 81 and Figures 1 and 4), and the roller contacts the media (12) to transport one of the media (12) in direct contact with the roller (21, 81 and Figures 1 and 4).
With respect to claim 10, Murakami et al. teaches a vertical stopper plate (13) is mounted on a free end portion of the frame (Figure 1), and the vertical stopper plate reflects an emitting signal of the sensor assembly to the sensor assembly receiving the emitting signal (Column 5, Line 58-Column 6, Line 3).  
With respect to claim 11, Murakami et al. teaches the frame (71) has a stand (14) corresponding to an opening of the frame (Figure 1), and the stand (14) restricts a rotation angle between the frame and the base (Figure 1).  
With respect to claim 12, Murakami et al. teaches a free end portion (portion adjacent to stand 14) of the frame (71) is movable in and restricted by a guiding slot of the body (Figure 1).

3.	Claims 2, 7 and 9 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Murakami et al. (US 7,668,501) in view of Yamashita (JP 2019-142678) as applied to the claims above, and further in view of Inoue et al. (US 2018/0282084 A1).
With respect to claims 2, Murakami et al., as modified, teaches a rocker arm (9 and Figures Pigs. 18-20) which is rotatably mounted on the body contacts the frame (71) and comprises a trigger structure (94a) correspondingly triggering the one or multiple sensors to generate the sensing signal (Figures 22 and 23A and Column, Lines 14-24). However, Murakami et al. does not explicitly disclose a circuit board mounted on the body, one or more sensors mounted on the circuit board and a rocker arm, which is rotatably mounted on the body, contacts the frame and comprises one or multiple trigger structures correspondingly triggering the one or multiple sensors to generate the sensing signal. 
However, the use of a circuit board for mounting electronic elements such as a sensor assembly including transmitters and receivers or transceivers is conventional. For example, Inoue et al. (Fig. 1) teaches a peripheral capable (1) with a circuit board (90 and Figure 11) mounted on the body, one or multiple sensors (9, 92, 92a and Fig. 4A) mounted (Paragraph 0120) on the circuit board (90) or detecting a position state of the frame 12 to obtain a sensing signal corresponding to the number of the media (Figs.4A-4C and Paragraphs 0093-0095).
It would have been obvious to one of ordinary skill in the art to further modify a peripheral of Murakami et al., as modified, to provide a circuit board mounted on the body for mounting one or multiple sensors to obtain a sensing signal as taught by Inoue et al. for detecting a position state of the frame corresponding to the number of the media in Murakami et al. since the use of a circuit board for mounting one or multiple sensors to obtain a sensing signal is known, and because one of ordinary skill in the art would have been able to carry out such a modification since the use a circuit hoard mounted on the body of a peripheral is well known and the results were reasonably predictable.
With respect to claim 7, Inoue et al. teaches a circuit board mounted (90) on the body (Figure 11); and one or multiple transceivers (9, 92, 92a and Figure 4A), which are mounted on the circuit board (90 and Figure 11) and detect a position of a free end portion of the frame to generate the sensing signa l(Figs.4A-4C and Paragraphs 0093-0095).
With respect to claim 9, Inoue et al. teaches the sensor assembly (9) which is installed in one or multiple accommodating slots of the body (2 and Figs. 4A-4C).

Allowable Subject Matter
4.	Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
With respect to claims 3 and 5, the prior art does not teach or render obvious that the rocker arm which comprises a base part and a pivot, which is connected to one end of the base part and rotatably mounted on the body wherein the one or more multiple trigger structures are one or multiple arced stopper walls uprightly disposed on the base part, and a central axis of the arced stopper wall or each of the arced stopper walls is disposed on the pivot.
With respect to claim 6, the prior art does not teach or render obvious the sensor assembly comprises a first circuit board and a second circuit board facing each other and being mounted on the body, wherein a free end portion of the frame is movable between the first circuit board and the second circuit board; one or multiple transmitters mounted on the first circuit board; and one or multiple receivers, which are mounted on the second circuit board and face the one or multiple transmitters, wherein the free end portion of the frame blocks or does not block one or multiple emitting signals of the one or multiple transmitters to make the one or multiple receivers receive or not receive the corresponding one or multiple emitting signals, so that the sensing signal is generated.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853
/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853